Citation Nr: 0313703	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-09 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left knee disability, claimed as secondary to a service-
connected low back disability.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected low 
back disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a broken tooth.

7.  Entitlement to an increased rating for residuals of a 
herniated disc of the lumbar spine, currently evaluated 40 
percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision by the RO in Newark, New 
Jersey which determined that new and material evidence had 
not been presented to reopen a claim for secondary service 
connection for a left knee disability, denied service 
connection for a right knee disability, a left ankle 
disability, a right ankle disability, and a broken tooth, and 
denied an increase in a 40 percent rating for service-
connected residuals of a herniated disc of the lumbar spine.  
A personal hearing was held before an RO hearing officer in 
July 2000.  

The Board notes that the veteran's claim for secondary 
service connection for a left knee disability was previously 
denied by the RO.  Even if the RO determined that new and 
material evidence was presented to reopen the claim, such is 
not binding on the Board; and the Board must first decide 
whether evidence has been submitted which is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).

Finally, the Board notes that the veteran appears to be 
raising a claim for entitlement to a total disability 
compensation rating based on individual unemployability (TDIU 
rating).  This issue is not in appellate status and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a May 1991 decision, the Board denied a claim for 
service connection for a left knee disability, claimed as 
secondary to a service-connected back disability.

2.  Evidence received since the May 1991 determination by the 
RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.	A left knee disorder is causally related to the service-
connected back disorder.


CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for secondary service connection for a left knee 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

2.  A left knee disorder is proximately due to and the result 
of the service-connected  back disorder.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In light of the Board's decision to reopen the claim for 
secondary service connection for a left knee disability, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate the application to 
reopen a previously denied claim for secondary service 
connection for a left knee disability.

Factual Background

At the time of the May 1991 Board decision, the evidence 
described below, was of record.

The veteran served on active duty from August 1952 to June 
1954.  Service medical records are negative for a left knee 
disability.  Records show that he was diagnosed with a 
herniated nucleus pulposus, after he complained of back pain 
radiating down into his left leg.  On medical examination 
performed for separation purposes in June 1954, the veteran's 
lower extremities were listed as normal.

In a November 1954 rating decision, the RO established 
service connection for residuals of a herniated disc.

Post-service medical records are negative for a left knee 
disability until the 1980s.  Private medical records from 
Rutgers Community Health Plan dated in the 1980s reflect 
treatment for left knee complaints.  A December 1984 
treatment record reflects that the veteran complained of 
right knee swelling.  He was reportedly assaulted in October 
1984, and both knees were kicked.  The examiner noted a 
Baker's cyst of the left knee.  In February 1989, the veteran 
reported that he was walking down a driveway three days 
previously, when he felt a separation between his left knee 
and leg.  He denied trauma.  The diagnostic impression was a 
questionable Baker's cyst of the left knee.  A February 1989 
sonogram of the veteran's left knee revealed a complex but 
predominantly cystic mass; the diagnostic impression was a 
questionable Baker's cyst or a questionable resolving 
hematoma.  A subsequent February 1989 treatment note shows 
that the veteran reported that he was walking when his left 
knee went out.  He denied previous knee problems.  It was 
noted that an X-ray study showed degenerative joint disease 
of the left patella.  The diagnosis was patello-femoral 
arthritis on the left, with a Baker's cyst.  Subsequent 
treatment records dated in 1989 reflect treatment for 
patellar arthritis.

At a May 1989 VA examination, the veteran reported that he 
was a rural letter carrier, and that his left leg gave out 
under him when he was walking at work.  The examiner 
diagnosed chondromalacia patella on the left, with Baker's 
cyst and synovitis.  The examiner opined that the veteran's 
left knee disability was not causally related to his lumbar 
herniated nucleus pulposus at L5-S1.  An X-ray study of the 
left knee showed minimal degenerative arthritis.

By a statement dated in October 1989, the veteran asserted 
that for the past 20 years, he used a stool at work to raise 
his left leg while he performed his daily 3-hour mail-sorting 
job.  He said that this position relieved the pressure on his 
back, and asserted that his left knee and leg were weakened 
by the long-term use of this position.  He contended that the 
weakened condition of his left leg led to the collapse of his 
knee in late January 1989 when he was returning to his 
vehicle after delivering a letter.  He reiterated his 
assertions in a January 1991 statement, and added that a post 
office physician told him that his unorthodox method of 
pitching mail for 20 years weakened his knee and resulted in 
his knee giving out while he was delivering mail.  He 
asserted that his left knee disability was a direct result of 
his service-connected back disability.  The veteran 
reiterated his assertions in subsequent statements.

In May 1991, the Board denied service connection for a left 
knee disability, claimed as due to a service-connected low 
back disability.  Evidence received subsequent to this 
decision is summarized below.

A January 1992 treatment record from Rutgers Health Plan 
reflects that the veteran complained of left knee problems.  
It was noted that he had an injury in January 1989 when he 
slipped on a driveway while delivering mail.  The diagnosis 
was degenerative joint disease of the left knee.

A May 1993 private medical record from Henry Scharf, M.D., 
reflects that the veteran reported that he had left knee 
problems since January 1989 when his knee went out.  The 
pertinent diagnoses were left knee arthritis and Baker's cyst 
of the left knee.

VA medical records dated from 1998 to 1999 reflect treatment 
for a variety of conditions, including osteoarthritis of the 
neck, back, hips and left knee.  In January 1998, the veteran 
was treated for a left knee strain.  Records reflect that the 
veteran complained of bilateral knee pain and wore knee 
braces on both knees.

At an October 1999 VA examination, the examiner diagnosed, in 
pertinent part, osteoarthritic changes in both knees with 
varus deformity, decreased range of motion, and mild 
instability of the left knee.  The examiner opined, "It is 
at least as likely as not that patients [sic] left leg, knee 
and ankle problem is related to his back condition as these 
appear to [sic] L-S spine radiculopathy."

At a July 2000 RO hearing, the veteran reiterated many of his 
assertions.  He and his representative asserted that they 
would attempt to obtain additional records from the post 
office.

By a letter dated in August 2000, a private physician, S. M. 
McGinley, MD, opined that the veteran's service-connected 
back injury caused a left knee injury.  He opined that the 
veteran's use of a stool to raise his left leg, to alleviate 
back pain while working at the post office, weakened his left 
knee and caused his knee to go out when he was delivering 
mail.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2002).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims service connection for a left knee 
disability which he asserts was caused by his service-
connected low back disability.

In the present case, a claim for secondary service connection 
for a left knee disability was previously denied in a May 
1991 Board decision.  This decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted. 38 U.S.C.A. §§ 5108, 7104 
(West 2002).  "New and material evidence" means evidence 
not previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  While 38 C.F.R. § 3.156 has recently been revised, 
the new criteria are only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Hence, the Board will apply the old version of 
3.156(a) as it appears in the 2001 edition of Title 38 of the 
Code of Federal Regulations.

The Board of Veterans' Appeals, in May 1991, denied service 
connection for a left knee disability, claimed as secondary 
to a service-connected back disability.  The evidence 
considered included service medical records from the 
veteran's active military service from 1952 to 1954 which are 
negative for a left knee disability.  The Board also 
considered post-service medical records dated in the 1980s 
reflecting treatment for a left knee disability.  Records 
showed that the veteran's left knee gave out in January 1989 
while he was walking down a driveway.  He was diagnosed with 
arthritis of the left knee with a Baker's cyst.  In May 1989, 
a VA examiner opined that the veteran's left knee disability 
was not causally related to his lumbar herniated nucleus 
pulposus at L5-S1.  The veteran asserted that his left knee 
was weakened after years of using a stool to lift his left 
leg while he was at work, in order to alleviate back pain, 
and that the weakness caused his left knee to give out.  

The evidence of record subsequent to the Board decision 
includes VA and private medical records reflecting ongoing 
treatment for a left knee disability.  Such records are 
cumulative, not new as they merely demonstrate the continued 
existence of a left knee disability.  38 C.F.R. § 3.156(a) 
(2001); Hodge, supra.

Additional evidence  received since the May 1991 Board 
decision includes a report of an October 1999 VA examination 
and an August 2000 letter by Dr. McGinley.  This evidence is 
new, not merely cumulative or redundant.  It is also material 
as it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  Such medical 
records collectively tend to show that the current left knee 
disability is related to the service-connected back 
disability.  The Board finds that the previously denied claim 
has been reopened by new and material evidence, and thus the 
claim must be reviewed on a de novo basis.

Having established the new and material evidence has been 
received to reopen the claim for service connection for a 
left knee disability, the Board will now look at the merits 
of the case.  It is not contended nor is it shown that the 
left knee disorder began in service.  Rather, it is 
maintained that as a result of impairment caused by the 
service-connected residuals of a herniated disc, the veteran 
altered his gait, causing left knee disability.  In this 
regard, the Board notes the opinion of the VA physician 
following the October 1999 VA examination, when he stated 
that "It is at least as likely as not that patients [sic] 
left leg, knee and ankle problem is related to his back 
condition as these appear to [sic] L-S spine radiculopathy."  
The Board has also considered the August 2000 statement of a 
private physician, S. M. McGinley, MD, in which he opined 
that the veteran's service-connected back injury caused a 
left knee injury.  He stated that the veteran's use of a 
stool to raise his left leg, to alleviate back pain while 
working at the post office, weakened his left knee and caused 
his knee to go out when he was delivering mail. 

Because both the VA examiner and the private physician are in 
agreement as to the etiology of the left knee disability 
being the service-connected back disorder, and in view of the 
fact that evidence to the contrary has not been received, the 
Board concludes that service connection for the left knee 
disorder is warranted.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disability, 
claimed as secondary to a service-connected back disability.

Service connection for a left knee disorder is allowed.


REMAND

As noted above, during the pendency of this appeal, the VCAA 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Although the RO informed the veteran of the VCAA in the 
August 2002 supplemental statement of the case, the Board 
finds that the veteran has not received adequate notice as 
prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra, with respect to his claims for service 
connection for a right knee disability, a left ankle 
disability, a right ankle disability, a broken tooth, and for 
an increased rating for a service-connected low back 
disability. 

The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or non-VA, who may possess additional 
records pertinent to his claims.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  The RO should then review the claims 
for entitlement to service connection for 
a right knee disability, a left ankle 
disability, a right ankle disability, a 
broken tooth, and for an increased rating 
for a service-connected low back 
disability.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



